DETAILED ACTION
This is the final office action regarding application number 16/329220, filed on February 28, 2019, which is a 371 of PCT/ IB2017/054925, filed on August 11, 2017, which claims benefit of PLP.418503, filed on August 30, 2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 17, 2021 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on March 8, 2021. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Poland on August 30, 2016.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
"by means of" in lines 2 and 4 in claim 13.
“by means of” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim 13 recites "by means of immobilizing the nozzle… and moving". The cited “by means of” is interpreted as functional limitation because “laser cutter”, “drives” and “reference system axis” are not part of the claimed structure laser cutting head as claimed in claims 1-10. The claim is interpreted as there are various ways to center the nozzle with the optical axis. One way is to immobilize the nozzle, and move the second part of the body. The other ways is to immobilize the nozzle, and move the other part of the body. The claimed “slidably” is interpreted as the nozzle is easily attached to the body as the Merriam-Webster dictionary.  
Under broadest reasonable interpretation “laser light source” in claims 1, 3, 4, and 11 is interpreted as a waveguide/optical fiber that is delivering laser light The laser light source 3 is made in the form of so called "fiber end", to which the laser light is supplied from the outside of the head 1 by the optical fibre 2.”
Under broadest reasonable interpretation “slidable” in claims 1, and 3 is interpreted as to have the capability to move easily according to the Merriam-Webster dictionary.
claim 1 recites “body” which is interpreted as the housing that encloses the path of the laser beam from the receiver end of optical fiber to the nozzle as described in page 3 of the instant specification  “The subject of the invention is a laser cutting head comprising a body, a laser light source located at the first end of the body, a nozzle that is set at the other end of the body, an optical system that is set inside the body between the laser light source and the nozzle, in such a way, that during operation the laser beam passes from the laser light source through the optical system and then through the nozzle.”
Under broadest reasonable interpretation “integrated” in claims 3, and 4 is interpreted as joined as described in Fig. 1 and 2 of the instant application. 
Claim 5 recites “wherein the hollow flexible shielding member is made in a form of a flexible bellows”. Page 5 of instant specification defines bellows as “bellows” in claim 5 is interpreted as a flexible element that can expand or compress.
Under broadest reasonable interpretation “optical system” in claims 1, 4, 6, 7, and 11 is interpreted as optical lens, mirrors, or transparent cover as described in Page 5 of the instant specification “The optical system may consist of one or more optical elements in the form of an optical lens……The first element of the optical system may be a transparent cover.”
The claimed “two elements of the optical system are positioned on peripheries tight-set on an inner surface of the second part of the body” in claim 6 is interpreted as elements of optical system are positioned on inner surface of the second part of the body. The term “tight-set” is not defined in the claim and it is not a well-known term in the art. 
Claim 9 recites “automatically” however, the claims don’t specify any control system and there is no algorithm provided in the specification to describe the steps of the automatic replacement. Moreover, the claims and specification do not describe the specific structures of the head needed to replace the nozzles automatically. The claim is interpreted as the nozzle can be replaced without direct human assistance.
X, Y, Z reference axis in claim 10, 11, 13 is interpreted as Cartesian axes.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “automatically” however, the claims don’t specify any control system and there is no algorithm provided in the specification to describe the automatic replacement. It is not clear if the applicant had possessed the necessary hardware and algorithm to perform this limitation. Moreover, the claims and specification does not describe the specific structures of the head that gives the limitation “automatically replace”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “tight-set” however, the term is not a well-known term in the art. The term is not defined in the claim or specification so a person of ordinary skill in the art would not know which part of the structure gives the limitation “tight-set”. 
The claims 7-11 and 13 are rejected based on their dependency of claim 6 and claims 10, 11, and 13 are rejected based on their dependency of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 1-3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch et al., US8314361 (hereafter Harnisch.)
Regarding claim 1, Harnisch teaches a machining head for directing laser light towards a workpiece. Harnisch teaches,
“A laser cutting head, comprising” (Abstract teaches “a machining head for directing laser light towards a workpiece” wherein machining head corresponds to a laser cutting head. It is well known in the art that cutting is one form of machining.)
“a body having an optical axis ,” (Body is interpreted as the housing that encloses the path of the laser beam from the receiver end of optical fiber to the nozzle. Fig. 1 teaches body starting from collimator housing 16 and ending at nozzle 8. Fig. 1 also teaches beam axis 21 as optical axis passing through the body.)
“a laser light source located at a first end of the body to emit a laser beam,”(The claimed “to emit a laser beam” is intended use. The claimed “laser light source” is interpreted as a waveguide/optical fiber that is delivering laser light from a source to the laser cutting head. Fig. 1 teaches optical fiber 19 
“a nozzle located at the other end of the body,”(nozzle 8 is located at the other end of the body below section 7 as taught in Fig. 1.)
“and an optical system located inside the body” (Optical system is interpreted as lens, mirror, or transparent covers. Fig. 1 teaches  focus lens 9 in bottom part of the body, and deflection mirrors 11 in the top part of the body)
“between the laser light source and the nozzle in such a way that during operation a laser beam passes from the laser light source through the optical system and then the nozzle,” (Under broadest reasonable interpretation “during operation a laser beam passes” is interpreted as the optical system has the capability to pass a laser beam. Fig. 1 teaches an optical beam path from the end of fiber 19 to nozzle 8 through mirrors 11 and focus lens 9. )
“each of the laser light source, the laser beam, and the nozzle are coaxial with one another and the optical axis,” (Harnisch teaches in Column 9, lines 40-45 that the orientation of optical fiber 19 and the top end of the body till deflection housing 10 can be changed and the deflection mirrors can be adjusted accordingly to focus the laser beam on a work piece. In column 7, line 52- column 8, line 30 Harnisch teaches another laser machine Trumatic HSL 2502 that is adjustable in z-
Hence it is established in the prior art that orientation of the top part of the body with respect to nozzle is a result effective variable which is varied in the art based on wanted result or effectiveness.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to orient the laser light source, and collimator coaxially with nozzle as well as optical axis as taught in Harnisch et al. One of ordinary skill in the art would have been motivated to do so because “Highly dynamic movements can be executed in particular during machining of 
“wherein the body comprises at least two body parts of the body” (Fig. 1 -3 teaches two body parts, one from collimator housing 16 to deflection housing 10 which is situated top of the bellows 23. The other is section 7 which is connected to the bellows 23 at the top and to nozzle 8 at the bottom.)
“which are slidable relative to each other”( The claimed element “slidable” is interpreted as capable of moving easily. Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” This teaches reference section 7, the second part of the body, can move easily relative to the deflection housing 10, the first part of the body, in z-axis.)
“wherein with a mutual displacement of the two body parts, a position of the laser light source and/or the nozzle and/or the optical system is changed” (Column 5, lines 45-50 and Column 7, lines 20-22 teaches reference section 7, 
“and wherein, during use, a geometry of the laser beam inside the body is changed to achieve a desired focus of the laser beam on a surface of a workpiece.” (The laser beam is not part of the claimed structure. This element is interpreted as the cutting head has the capability to change any feature of the laser beam. Column 6, lines 24-30 teaches “Before the focusing lens, laser beam 21 can be considered to be a raw beam. Focusing lens 9 generates then the laser cutting beam, which serves as a machining tool. The laser cutting beam is directed from focusing lens 9 towards the metal sheet to be machined and placed on workpiece support 3.” 






















Thus it is established in the prior art that raw beam is transformed to laser cutting beam inside the body.)
Regarding claim 2, Harnisch teaches,
“The head according to claim 1, wherein at least the two body parts are mutually displaceable along and/or across the optical axis of the body.” (Column 5, lines 45-50 and Column 7, lines 20-22 teaches reference section 7, which is the bottom part of the body, moves in z-direction while deflection housing 10 in the top part of the body remains fixed in z-direction. Thus creating a mutual displacement of two body parts. It is noted here that Harnisch et al. names section 7 as cutting head while the instant application names the similar section as second body part. It is well known in the art that applicants can be their own lexicographers and structures between references are not to be compared by their names only.)
Regarding claim 3, Harnisch teaches,
“The head according to claim 2, wherein a first part of the two body parts of the body is integrated with the laser light source” (The claimed element “integrated” is interpreted as joined. The specification does not explicitly describe that the body parts are manufactured as a whole and hence they are interpreted as joined. Under broadest reasonable interpretation “laser light source” in claims is interpreted as a waveguide/optical fiber that is delivering laser light from a source to the laser cutting head Fig. 1 teaches optical fiber 19 delivers the laser 
“and a second part of the two body parts of the body is integrated with the nozzle,” (nozzle 8 is located at the end of the reference section 7 which is the second part of the body as taught in Fig. 1)
“wherein the first part of the body is slidable relative to the second part of the body along and/or across the optical axis ”( The claimed element “slidable” is interpreted as capable of moving easily. Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” This teaches reference section 7, second part of the body, can move relative to the deflection housing 10, first part of the body, in z-axis.)
“so as to provide a range of movement of the first part of the body required to achieve the desired focusing parameters of the laser beam on the surface of the workpiece.” (The laser beam is not part of the claimed structure. This element is interpreted as the cutting head has the capability to adjust the focus of the laser beam by moving parts of the body. Column 7, lines 3-7 teaches “To set the 

    PNG
    media_image1.png
    770
    941
    media_image1.png
    Greyscale

Fig. 1 of Harnisch teaching laser head with two body parts
Regarding claim 12, Harnisch teaches,
“A laser cutter comprising” (Abstract teaches devices for laser machining)
“the laser cutting head according to claim 1.” ( similar scope to claim 1 and therefore rejected under the same argument.)
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch et al., US8314361 (hereafter Harnisch ) and further in view of Morishita et al.,US 6124565 (hereafter Morishita ).
Regarding claim 4, Harnisch teaches 
“The head according to claim 3, wherein at least the first part of the body is connected to the second part of the body by means of a flexible and hollow shielding member” (Fig. 2, 3, and 4 teaches deflection housing 10 is connected through conventional bellows 23 to reference section 7 wherein housing 10 belongs to first part of the body and section 7 belongs to the second part of the body as described above.)
“with a tight-sealed outer jacket” (Page 4 of instant application recites “bellows having a sealed outer jacket” and Fig. 2 describes outer jacket 14 as an outer cover of bellows. Hence the claim is interpreted as an outer surface around bellows capable of providing good seal. Harnisch et al. teaches “The hermetic seal of the beam guidance chamber can keep harmful environmental influences, in 
“and a first opening with a first rim sealed to the first part of the body opposites to a part of the first part integrated with the laser light source and a second opening with a second rim sealed to the second part of the body integrated with the nozzle” (Fig. 1-3 and Column 6, lines 40-45 teaches “Bellows 23 is connected at one end to deflection housing 10 and at the other end to” reference section 7 which are respectively first and second part of the body as discussed above. Since the bellows in Harnisch et al. are conventional bellows, it is well known in the art that they can have openings at both ends with rims. Fig. 3 teaches the openings and rims whereas the rims are tightly sealed to make chamber 22 hermetically sealed as taught in column 4, lines 42-45. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any conventional bellows with openings and rims as taught in Harnisch et al in the laser head. One of ordinary skill in the art would have been motivated to do so to extend and compress the head in z-axis as taught in column 6, line 43-45 in Harnisch et al. 
“wherein during operation the first part of the body is moved relative to the second part  of the body along and/or across the optical axis ” (The claimed element “during operation” is interpreted as the two parts of the body have the capability to move relative to each other. Fig. 2 and 3 teaches bellows 23 in compressed (Fig. 2) and expanded (Fig. 3) positions which moves the second part of the body, section 7, up and down in z-axis while first part of the body, housing 10, remains fixed in z-axis. Fig. 1 teaches optical axis 21 is parallel to z-axis. Hence the body parts are movable relative to each other along the optical axis.)
“with ensured sealing from the surroundings of an inner space of the head between the laser light source and a first element of the optical system, viewed from a laser light source side.” (The claim is interpreted as during the relative movement the first part of the body and bellows are sealed. Harnisch et al. teaches in column 4, lines 25-32 that “the laser beam can extend between the collimating optics and the focusing optics in a beam guidance chamber bounded by a chamber wall….Inside the beam guidance chamber, the laser beam can be 
The claim can have an alternate interpretation that during movement inside the head before the focusing lens “there are no moving parts which, when rubbing against each other, could produce dirt particles” as described in page 4 of the instant specification. Harnisch et al. comprises collimator and deflection housing in the first part of the body before focusing lens. Column 5, lines 45-55 of Harnisch et al. teaches the deflection housing and deflection optics are rigidly connected to carriage 6. Collimator 12 can also be fixedly mounted to carriage 6.  Hence the first part of the body in Harnisch et al. does not have any moving parts that can create dust particle.
 Moreover, Morishita et al., US6124565 teaches a laser cutting machine  in Fig. 2 where the laser light from optic fiber end 13 is connected to the torch unit 20 through a head beam tube 9 whereas it is obvious from the figures and description that beam tube 9 does not have any moving parts and thus sealed from surrounding. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the first part of the body with no moving parts as taught in Harnisch et al. and Morishita et al. One of 


    PNG
    media_image2.png
    699
    710
    media_image2.png
    Greyscale

Fig. 3 of Harnisch teaches flexible bellows 23 connecting two body parts 
Regarding claim 5, Harnisch teaches,
“The head according to claim 4, wherein the hollow flexible shielding member is made in a form of a flexible bellows” (Fig. 1 and Column 6, lines 40-45 
Regarding claim 6, Harnisch teaches,
“The head according to claim 5, wherein at least two elements of the optical system are positioned on peripheries tight-set on an inner surface of the second part of the body.” (The claim is interpreted as elements of optical system are connected to the inner surface of the second part of the body. Harnisch et al. teaches all elements of the focusing optics arranged within inner surface of second part of the body, section 7. The focusing optics is fitted to the body such that it moves in z-axis with section 7. Thus it is obvious that the optics is securely connected to the inner surface of the body. Harnisch et al. teaches in column 5, line 44-45 that focusing optics can be a conventional focusing lens. It is well known in the art that conventional focusing lens can be made of one lens or multiple lenses. The number of individual lenses in a focusing lens system is a result effective variable based on wanted result and effectiveness. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include multiple individual lenses as a focusing lens in the laser system taught by Harnisch et al. One of ordinary skill in the art would have been motivated to do so to achieve a desired .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch and Morishita as applied to claim 6 above, and further in view of  RU 134099U1 (hereafter '099).
Regarding claim 7, Harnisch teaches gas flow in the first body part but does not teach gas conduit in the second body part. Morishita teaches a gas conduit with opening below converging lens to supply assisted gas towards the lens and nozzle. ‘099 teaches a laser cutting head with two chambers. The second chamber has a shaper for auxiliary gas flow and an opening of the gas flow shaper near a protective window in the second chamber. ‘099 teaches,
“wherein the second part  of the body comprises also a connector for connecting a compressed gas conduit and  at least one opening in the second body part tight-sealed to the  connector,”  (The claim “for connecting a compressed gas conduit” is intended use of the connector. The term “connector” is interpreted as a structure that can connect any two structures. The claim is interpreted as the second part of the body has an opening and a connector connected to the opening.  Abstract in the attached machine translation teaches “the second housing chamber contains a protective a window with a holder, inside of which a shaper of the auxiliary gas flow is installed with a gap in the form of a hollow insert so that one of its ends is located near the protective window, and the second is near the inlet for supplying auxiliary gas.” Page 5, paragraph 3 and Fig of the attached machine translation teaches opening 14 in the second part of the body 2. The opening 14 is connected to the gas supply through connector 4. Fig. 1 teaches that opening 14 is tight sealed by flow former 13.) 
“wherein, during operation, a stream of a compressed gas prevents a deposition of impurities on a surface of the first element  of the optical system or a protection glass, as viewed from a nozzle  side,” (The claim recites intended use of gas stream. The gas itself is not part of the claimed structure. The claim is interpreted as the head having capability to use gas inside the second body part between nozzle and optical elements. Page 5, paragraph 3 and Fig of the attached machine translation teaches auxiliary gas flow in the second part of the body 2 through opening 14 wherein the opening 14 releases the gas near protective 

    PNG
    media_image3.png
    770
    755
    media_image3.png
    Greyscale


Fig of ‘099 teaches auxiliary gas flow in the second part of the body 2 through opening 14 wherein the opening 14 releases the gas near protective window 11. The path of the gas flow is shown by the dotted green arrow.
“and then escapes through the nozzle outside the head towards the optical axis of the head.” (The claim is interpreted as the gas exits the head through the nozzle. Page 6, paragraph 1 and Fig of the attached machine translation teaches “Then this gas is reflected from the protective window 11 and is directed inside the cavity of the shaper of the auxiliary gas flow 13 to the output cut of the nozzle 3.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the auxiliary gas flow opening and connector as taught in ‘099 to the second part of the body of Harnisch et al. As Harnisch et al. already have the structure to provide gas flow in the first part, the addition of a second gas flow path for the second part would not be a major change in the structure. One of ordinary skill in the art would have been motivated to do so in order to “uniformly cool .. and reliably isolate” the optical system “from particles of contaminants flying from the laser cutting area in the opposite direction to the radiation propagation direction” as taught by ‘099 in Page 5, paragraph 3. 
Claim 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch et al. in view of Morishita et al. and ‘099 as applied to claim 7 above, and further in view of Bortolotto et al. , US 5101089 (hereafter Bortolotto).
Regarding claim 8, modified Harnisch does not teach automatic replacement of nozzle. Bortolotto teaches a laser head having a nozzle supplying a laser beam together with a stream of gas. Bortolotto teaches
“The head according to claim 7, wherein the nozzle is made as replaceable.” (Abstract teaches removable nozzle without changing laser head.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the nozzle of modified Harnisch replaceable as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and welding operations with no need for changing the laser head” as taught in column 1, lines 44-46 in Bortolotto. 
Regarding claim 9, Modified Harnisch does not teach automatic replacement of nozzle. Bortolotto teaches,
“The head according to claim 8, wherein the nozzle is detachably connected to the second part of the body in a manner so the nozzle can be centered or moved perpendicularly relative to the optical axis and/or along the optical axis,” (The claimed “in a manner so the nozzle can be centered or moved” is interpreted 
 “and when operated the nozzle is automatically replaced with nozzle with other parameters, in particular with other dimensions of an opening of the nozzle and other nozzle length along the optical axis of the head.” (The claim is interpreted as the nozzle can be replaced without direct human assistance. Bortolotto teaches a laser machine with control system to replace part of the nozzle according to operating conditions. Column 3, lines 10-20 teaches “Machine 1 comprises at least two tips 31 of different length and internal geometry, and selectively connectable to top portion 30 for defining the bottom portion of nozzle 24 best suited geometrically to the type of operation in question. The same laser head 6 may thus be employed for both cutting and welding operations by selecting, in addition to the most suitable tip 31, also the type of gas required by means of valve 26.” Column 6, lines 15-20 teaches “machine 1 provides for switching fully automatically, and without stopping the machine, from welding to cutting operations or vice versa, as well as for adapting the geometry of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the nozzle of modified Harnisch as replaceable as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and welding operations with no need for changing the laser head” as taught in column 1, lines 44-46 in Bortolotto. 
Regarding claim 10, Harnisch et al. teaches 
“The head according to claim 9, wherein the head comprises a fixings necessary for attachment of the head to a laser cutter for moving and positioning the head along a X, Y, Z reference system axis.”  (The claimed elements “laser cutter” and “reference system” are not part of the claimed structure. The claim is interpreted as the head is attached to another structure that enables the head to move in an X, Y, and Z Cartesian axes. Column 2, line 64 to column 3, line 10 teaches the machining head is connected to bridge and translation drives to the head in x, y, and z directions. Bortolotto also teaches in column 2, lines 25-30 “laser head 6 is supported in mobile manner on a gantry type structure 4 comprising a device 7 for moving laser head 6 within work volume 5 along three 

















































Regarding claim 11, Bortolotto teaches
“The head according to claim 10, wherein the nozzle is centerable relative to the optical axis by immobilizing the nozzle with respect to the X,Y,Z reference system axis, and moving relative to the X,Y,Z reference system axis of at least a part of the body, to which the nozzle is slidably attached and/or moving the laser light source relative to the optical system and/or the nozzle” (The claim is interpreted as there are various ways to center the nozzle with the optical axis. One way is to immobilize the nozzle, and move the second part of the body. The other ways is to immobilize the nozzle, and move the laser light source. The claimed “slidably” is interpreted as the nozzle is easily attached to the body as the Merriam-Webster dictionary.  Harnisch et al. teaches adjusting of the second part of the body in the z-axis by a translation drive. However, Harnisch et al. does not teach replaceable nozzle. Bortolotto teaches in column 3, lines 45-55 “Tips 31 may thus be changed by simply moving head 6 up to an empty device 34 in station 33; releasing tip 31 on to said device 34; moving head 6 over to the second device 34 supporting the other tip 31; and withdrawing said other tip 31, thus leaving said second device 34 empty for receiving back the withdrawn tip 31.” Fig. 

    PNG
    media_image4.png
    688
    884
    media_image4.png
    Greyscale

Fig. 1 of Bortolotto teaches laser head that can move in X, Y, Z axes
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to center the nozzle of modified Harnisch by moving the body as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and 

    PNG
    media_image5.png
    703
    916
    media_image5.png
    Greyscale

Fig. 2 and 3 of Bortolotto teaches automatic replacement of nozzle tip
Regarding claim 13, Bortolotto teaches
“ The head according to claim 10, wherein the nozzle is centerable relative to the optical axis by means of immobilizing the nozzle relative to the X,Y,Z reference system axis, and moving relative to the X, Y, Z reference system axis of a part of the body to which the nozzle is slidably attached, or of another part of the body by means of one or more drives of the laser cutter responsible for movement of the head in one or more X,Y,Z axes of the reference system axis.” (The cited “by means of” is interpreted as functional limitation because “laser cutter”, “drives” and “reference system axis” are not part of the claimed structure. The claim is interpreted as there are various ways to center the nozzle with the optical axis. One way is to immobilize the nozzle, and move the second part of the body. The other ways is to immobilize the nozzle, and move the other part of the body. The claimed “slidably
3It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to center the nozzle of modified Harnisch by moving the body as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and welding operations with no need for changing the laser head” as taught in column 1, lines 44-46 in Bortolotto. 

Response to Arguments
Applicant’s arguments filed on May 17, 2021 with respect to claim(s) 1-13 have been considered but are not persuasive. However, upon further consideration, applicant’s amendment to claims necessitated a new ground(s) of rejection that is made in view of Harnisch, Morishita, ‘099, and Bortolotto.
 The applicant provided his own interpretation of means, laser light source, slidable, integrated, bellows, optical system on Page 7 and 8 of the remarks. However, they are not persuasive as they are either not supported by the original specification or not recognized in the art. Detailed discussion is presented above.
The applicant amended the claim 1 to recite that “each of the laser light source, the laser beam, and the nozzle are coaxial with one another and the optical axis” and argued that this makes the laser machine head distinguishable 
The applicant argues on page 9-13 about similar terms in Harnisch et al., ‘099, and the instant application whereas they point to different elements and vice versa. It is well known in the art that applicants can be their own lexicographer and hence different applications will have different terms for the same part or same term for different parts. For a proper comparison between different arts, it is suggested to look at the actual structures and their functional limitations.
In response to applicant's argument on page 16-19, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on page 14, and 28-29, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument on page 19-21, 24-26 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Harnisch et al. teaches a laser system where source, laser beam, and nozzle are coaxial with the optical axis and one another in column 7, line 50 to column 8, line 31 as discussed above. The main innovation of Harnisch et al. focuses on a laser system where part of the body can be at an angle with respect to the optical axis. Harnisch et al. further teaches a commercially available design with coaxial source, beam, and nozzle. Thus it is well known in the prior art that laser head can have different orientations and still be functional. Hence the applicant’s argument that Harnisch teaches away from the invention and combination of references would change the principle of operation of Harnisch are not persuasive. 
In response to applicant's argument on page 16-19 that ‘099 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case,  '099 teaches a laser cutting head comprising a focusing lens located in the housing and a nozzle assembly mounted on the housing to detach from it, the housing having at least 
Applicant's arguments on page 12-15, 22-23 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761